DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 15, note that the recitation of “the portion of the oval shape” lacks sufficient antecedent basis for this limitation in the claim or the claim on which it is dependent.
Appropriate clarification is needed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2005/0146242, cited by the applicant).
Regarding claims 1 & 6, Inoue (i.e. Figs. 1, 11, 13) discloses a resonator circuit device (piezoelectric thin film resonators 10a and 10b in Fig. 11, §0084 and Fig. 13, §0077) comprising:

    PNG
    media_image1.png
    618
    1756
    media_image1.png
    Greyscale

Figs. 11 (left) and 13 (right) of Inoue showing oval shaped (one edge) resonator structures with a single axis of symmetry as indicated.

a top electrode (upper electrode 15, Fig. 1, §0043);
a piezoelectric layer (piezoelectric thin film 14 of Fig. 1 constituted of ZnO or AlN and thus reads on claims 3 and 8, §0043)
a bottom electrode (lower electrode 13, Fig. 1, §0043);
wherein the top electrode (15), the piezoelectric layer (14), and the bottom electrode (13) are characterized by an oval shape or a portion of an oval shape (right edge of 10a, and left edge of 10b in Figs. 11 and 13 and top edge of resonator 10e of Fig. 13 are oval shaped) with only a single axis of symmetry (as indicated in the annotated Figs above) which is considered as the shorter end of the egg-shaped outline (i.e. a flattened oval) and thus reads on claim 11. Regarding claims 4 and 9, Inoue further exemplarily teaches in Fig. 2, thin film resonators 10a through 10f having the same layer configuration as the above-mentioned piezoelectric thin film resonator with an oval (elliptical) having an outline of an egg shape (egg shape is defined by three dimensional ellipsoid shape where the cross-section is ellipse in two dimension, Please see on p. 2 (boldfaced red lettered text) of the article “Research finally reveals ancient universal equation for the shape of an egg”, published in the University of Kent News center by Sam Wood in 31 August 2021 as an extraneous reference).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Nishihara et al. (US 2007 /0252662, cited by the applicant).
Regarding claims 2, 7, Inoue teaches all limitations of claims 1 and 6, Inoue however, is not explicit about the materials of the top and bottom electrodes.
Nishihara in a similar filed of elliptic shape Baw resonators uses any of aluminum (Al), copper (Cu), molybdenum (Mo), tungsten (W), tantalum (Ta), platinum (Pt), ruthenium (Ru), rhodium (Rh), iridium (Ir) for the upper and lower electrodes while using the piezoelectric thin film made of aluminum nitride (AlN), zinc oxide (ZnO) and the supporting substrate made of silicon similar to the piezoelectric thin film and supporting substrate as Inoue.
It would, therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to sandwich the piezoelectric thin film of Inoue between the top and bottom electrode using similar materials as Nishihara, such as aluminum (Al), copper (Cu), molybdenum (Mo), tungsten (W), tantalum (Ta), platinum (Pt), ruthenium (Ru), rhodium (Rh), iridium (Ir) with predictable results, since these are the metals commonly used as top and bottom electrodes for BAW filters similar to Inoue. The common use of such materials as top and bottom electrodes with AlN as piezoelectric material in such applications can be verified albeit from Nishihara and also from a plethora of prior arts of three different manufacturers in the industry such as Yoon et al. (US 20190356301), Tajic (US 20180277739), Dasgupta (US 20190199312) suggesting the obviousness of the application of materials such as molybdenum (Mo), tungsten (W), and ruthenium (Ru) for the top and bottom electrodes of Inoue. 
Claims 5, 10, 12-14 and 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue taken alone.
Regarding claims 5, 12, 22 and 24, Inoue discloses a resonator circuit device (10e of Fig. 13) comprising:
a top electrode (compared with Fig. 1, 15);
a piezoelectric layer (compared with Fig.1, 14 and AlN being the piezoelectric material in Inoue, Inoue teaches on claim 24); and
a bottom electrode (compared with Fig. 1, 13);
wherein the top electrode, the piezoelectric layer, and the bottom electrode are characterized by a combination shape of a half-oval connected to a quadrilateral on the flat side of the half-oval.
Although Inoue doesn’t explicitly teach the half oval in the shape of a half circle, or an alternate to the quadrilateral, a half of a substantial circular shape, Inoue clearly teaches the option such that a desired operational effect can be achieved even if the peripheries of the piezoelectric thin film resonators are formed into circle, ellipse, or a shape having a combination thereof (§0083). 
It would, therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified shape options of Inouye’s current shape options such that a combination of a semicircle and elliptic shape to form an oval shape as recited in claims 5 and 12 of the current invention or having a half-circle connected to a quadrilateral on the flat side of the half-circle as an alternative to the oval shape connected to a quadrilateral on the flat side of the oval shape in Fig. 13 of Inoue as clearly trying out other options having desired operational effect as suggested by Inoue. Such variety of shapes would be obvious design variants and since suggested by Inoue to have desired results, it would be obvious variants for an ordinary skill in the art to try out depending on the geometry of the available space. As a consequence of such modified shapes it would have been obvious to have the first half or the second half portion of the resonator to have oval shapes comprising the combination of elliptic and circular shapes and thus reads on claims 13 and 14. 
Further per claim 10, Inoue although shows a shape in Fig. 13, consisting of a first half characterized by a half of a flattened oval, not an elongated oval (i.e., the longer end of the egg-shaped outline), a combination of elliptic shape and a circular shape and other polygonal shapes suggested by Inoue (§0083) covers the claim limitation of elongated oval as the portion characterizing the egg-shaped resonator outline.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Nishihara et al. (US 2007 /0252662, cited by the applicant).
Regarding claim 23, Inoue teaches all limitations of claims 22, Inoue however, is not explicit about the materials of the top and bottom electrodes.
The common use of molybdenum (Mo), tungsten (W), and ruthenium (Ru) for the top and bottom electrodes with AlN as piezoelectric material in Bulk acoustic resonators can be verified albeit from Nishihara and also from a plethora of prior arts of three different manufacturers in the industry such as Yoon et al. (US 20190356301), Tajic (US 20180277739), Dasgupta (US 20190199312) suggesting the obviousness of the application of materials such as molybdenum (Mo), tungsten (W), and ruthenium (Ru) for the top and bottom electrodes of Inoue.


Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowable over the closest prior art Inoue because Inoue doesn’t teach an angle α from an axis parallel to the flat side of the half-circle as claimed. 
Claims 17-21 are allowed because the closest prior art, Inoue doesn’t teach an asymmetrical egg shape, the asymmetrical egg shape for the resonator comprising top electrode, a piezoelectric layer and a bottom electrode being subjected to a skew. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843